 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10
11   JEFFREY RYAN RENTERIA,                              Case No. 19-cv-00952-BAS-JLB
     Booking No. 18140293,
12                                                       ORDER:
                                        Plaintiff,
13                                                       1) GRANTING MOTION TO
                         vs.                             PROCEED IN FORMA PAUPERIS
14                                                       [ECF No. 2]
     SAN DIEGO POLICE DEP’T;
15   DOES 1-25,                                          AND
16                                  Defendants.          2) DISMISSING COMPLAINT
                                                         WITHOUT LEAVE TO AMEND FOR
17                                                       FAILURE TO STATE A CLAIM
                                                         PURSUANT TO 28 U.S.C. § 1915(e)(2)
18                                                       AND § 1915A(b)
19
20
21
22         Jeffrey Ryan Renteria (“Plaintiff”), currently detained at the San Diego Central Jail
23   (“SDCJ”), and proceeding pro se, has filed a civil rights complaint (“Compl.”) pursuant to
24   42 U.S.C. § 1983. (ECF No. 1.) In addition, Plaintiff has filed a Motion to Proceed In
25   Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). (ECF No. 2.) For the reasons
26   herein, the Court grants Plaintiff’s IFP motion. Conducting a mandatory screening of his
27   complaint, the Court finds that Plaintiff has failed to state a claim upon which relief may
28   be granted and that this case must be dismissed under the Younger abstention doctrine.
                                                     1
                                                                                         19cv952
 1   I.     Motion to Proceed In Forma Pauperis
 2          In order to institute a civil action, Plaintiff must pay a filing fee of $400.1 See 28
 3   U.S.C. § 1914(a). The action may proceed despite his failure to prepay the entire fee only
 4   if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Andrews, 493
 5   F.3d at 1051; Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, because
 6   he is a prisoner, even if he is granted leave to proceed IFP, Plaintiff remains obligated to
 7   pay the entire filing fee in “increments” or “installments,” Bruce v. Samuels, 136 S. Ct.
 8   627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless
 9   of whether his action is dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore,
10   281 F.3d 844, 847 (9th Cir. 2002).
11          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
12   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
13   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
14   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005) (hereafter “King”).
15   From the certified trust account statement, the Court assesses an initial payment of 20% of
16   (a) the average monthly deposits in the account for the past six months, or (b) the average
17   monthly balance in the account for the past six months, whichever is greater, unless the
18   prisoner has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution
19   having custody of the prisoner then collects subsequent payments, assessed at 20% of the
20   preceding month’s income, in any month in which his account exceeds $10, and forwards
21   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
22   Bruce, 136 S. Ct. at 629.
23          In support of his IFP Motion, Plaintiff has submitted a Prison Certificate issued by
24   an SDCJ Correctional Officer attesting to his trust account activity and balances for the 6-
25
26          1
                In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of
27   $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule,
     § 14 (eff. June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.
                                                           2
                                                                                                           19cv952
 1   month period preceding the filing of his Complaint. See ECF No. 2; 28 U.S.C.
 2   § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d at 1119. This certificate shows that
 3   Plaintiff has carried a $36.75 average monthly balance, has had an average $132.50
 4   monthly deposit to his account, and an available balance of $220.49 on the books at the
 5   time of filing. See ECF No. 2 at 6. Based on this accounting, the Court GRANTS Plaintiff’s
 6   Motion to Proceed IFP (ECF No. 2) and assesses an initial partial filing of $26.50 pursuant
 7   to 28 U.S.C. § 1915(b)(1).
 8          However, the Court will direct the Watch Commander of the SDCJ, or their
 9   designee, to collect this initial fee only if sufficient funds are available in Plaintiff’s account
10   at the time this Order is executed. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event
11   shall a prisoner be prohibited from bringing a civil action or appealing a civil action or
12   criminal judgment for the reason that the prisoner has no assets and no means by which to
13   pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding
14   that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s
15   IFP case based solely on a “failure to pay . . . due to the lack of funds available to him when
16   payment is ordered.”). The remaining balance of the $350 total fee owed in this case must
17   be collected and forwarded to the Clerk of the Court by the SDCJ, and any subsequent
18   “agency having custody of the prisoner,” pursuant to 28 U.S.C. § 1915(b)(1) and (2).
19   II.    Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
20          A.     Standard of Review
21          Because Plaintiff is a prisoner and is proceeding IFP, his complaint requires a pre-
22   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes,
23   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which
24   is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
25   immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing
26   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
27   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
28   targets of frivolous or malicious suits need not bear the expense of responding.’”
                                                     3
                                                                                                 19cv952
 1   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 2   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 3            “The standard for determining whether a plaintiff has failed to state a claim upon
 4   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 5   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 6   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 7   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 8   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 9   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
10   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
11   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
12   Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a
13   cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.
14   at 678. “Determining whether a complaint states a plausible claim for relief [is] . . . a
15   context-specific task that requires the reviewing court to draw on its judicial experience
16   and common sense.” Id. The “mere possibility of misconduct” or “unadorned, the
17   defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
18   standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
19            B.    Plaintiff’s Allegations
20            On July 27, 2018, San Diego Police Officers (“SDPO”) Calvert and Yeatman
21   “responded to a radio call for “sleeper in vehicle.” (Compl. at 1.) It appears that Plaintiff
22   was living in his vehicle. Calvert and Yeatman conducted an “inventory search” of the
23   vehicle looking for “contraband.” (Id. at 1–2.) Plaintiff claims this search violated his
24   constitutional rights. (Id.) Plaintiff argues that “in August of 2018, U.S. District Judge
25   Anthony Battaglia ruled that the sleeper in vehicle ordinance was unconstitutional.” (Id.
26   at 2.)
27            During the search, “a false plate was discovered on the Plaintiff’s vehicle.” (Id. at
28   3.) Plaintiff claims he “emerged from the vehicle” and was “questioned about the false
                                                    4
                                                                                             19cv952
 1   plate that did not match the VIN registration.” (Id.) Plaintiff requested a lawyer and was
 2   “immediately placed under arrest.” (Id.) Plaintiff claims Officer Calvert “called her
 3   Sergeant about the false plate and learned it was not a bookable offense.” (Id.) Plaintiff
 4   alleges Officer Yeatman “began to rummage around the Plaintiff’s vehicle looking for
 5   contraband.” (Id.) During the search, “Officer Yeatman discovered 2 colt revolver pistols
 6   in a hard case that was located inside a gym bag inside the Plaintiff’s vehicle.” (Id.) A
 7   “bullet proof vest” was also found during the search. (Id. at 3–4.) Officer Yeatman “then
 8   removed these items” and placed them “on the hood of Officer Calvert’s police cruiser”
 9   which “indicat[ed] that a seizure was taking place as part of a criminal investigation.” (Id.
10   at 4.) Plaintiff alleges that he “was not advised that he was being arrested for having a false
11   plate on his vehicle but only that he was being arrested for sleeping in his vehicle.” (Id. at
12   6.) Plaintiff claims Officers Yeatman and Calvert “vacillated back and forth between an
13   arrest for sleeping in vehicle and false plates, neither of which are arrestable offenses or
14   basis for probable cause for a warrantless search or seizure.” (Id.) Moreover, Plaintiff
15   contends that the Officers “had no reasonable basis to believe that Plaintiff presented a
16   physical threat to the Officers or would flee.” (Id.) Plaintiff was not “given a ticket for
17   sleeping in vehicle, false plates, or expired registration.” (Id. at 7.) Plaintiff was “held
18   unlawfully” as a “ruse to search for something they could arrest him for.” (Id.)
19         During “Plaintiff’s trial for felony possession of a firearm,” Officer Yeatman
20   testified that he “usually leaves firearms and bulletproof vests inside a civilian’s vehicle”
21   and “locks the vehicle for towing.” (Id. at 4.) Plaintiff claims Officer Yeatman also
22   testified that he did not suspect that Plaintiff was a felon at the time of the search. (See id.)
23   Plaintiff believes this shows there was no “probable cause” to begin a “criminal
24   investigation.” (Id. at 5.) Plaintiff also claims that “once Officer Calvert learned that there
25   was no probable cause for arrest based on false plates, she had a duty to release” Plaintiff.
26   (Id.) Plaintiff claims that “Officer Calvert gave conflicting testimony at trial claiming that
27   the Plaintiff was only detained for their safety even though the Plaintiff was barefoot in
28   pajamas.” (Id. at 6.)
                                                     5
                                                                                               19cv952
 1          Plaintiff claims the “unlawful search resulted in the Plaintiff being arrested and jailed
 2   from the date of the incident (ten months at date of filing) without trial.” (Id. at 10.)
 3   Plaintiff seeks $10,000,000 in damages. (Id.)
 4          C.     Sufficiency of Plaintiff’s Claims Under 42 U.S.C. § 1983
 5          Plaintiff raises his claims pursuant to 42 U.S.C. § 1983. To state a claim under
 6   Section 1983, a plaintiff must allege two essential elements: (1) that a right secured by the
 7   Constitution or laws of the United States was violated, and (2) that the alleged violation
 8   was committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42,
 9   48 (1988); Naffe v. Frye, 789 F.3d 1030, 1035–36 (9th Cir. 2015). Based on the applicable
10   law interpreting Section 1983, Plaintiff’s claims are subject to dismissal.
11          First, Plaintiff has named only the “San Diego Police Department” as a Defendant.
12   However, departments of municipal entities are not “persons” subject to suit under § 1983;
13   therefore, a local law enforcement department (like the San Diego Police Department) is
14   not a proper party. See Vance v. Cty. of Santa Clara, 928 F. Supp. 993, 996 (N.D. Cal.
15   1996) (“Naming a municipal department as a defendant is not an appropriate means of
16   pleading a § 1983 action against a municipality.”) (citation omitted); Powell v. Cook Cty.
17   Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993) (“Section 1983 imposes liability on any
18   ‘person’ who violates someone’s constitutional rights ‘under color of law.’ Cook County
19   Jail is not a ‘person.’”).
20          “Persons” under § 1983 are state and local officials sued in their individual
21   capacities, private individuals and entities which act under color of state law, and/or the
22   local governmental entity itself. Vance, 928 F. Supp. at 995-96. The San Diego Police
23   Department is managed by and/or a department of the City of San Diego, but it is not a
24   “person” subject to suit under § 1983. See United States v. Kama, 394 F.3d 1236, 1239 (9th
25   Cir. 2005) (“[M]unicipal police departments and bureaus are generally not considered
26   ‘persons’ within the meaning of section 1983.”); Rodriguez v. Cty. of Contra Costa, No: C
27   13–02516 SBA, 2013 WL 5946112, at *3 (N.D. Cal. Nov. 5, 2013) (citing Hervey v. Estes,
28   65 F.3d 784, 791 (9th Cir. 1995)) (“Although municipalities, such as cities and counties,
                                                    6
                                                                                              19cv952
 1   are amenable to suit under Monell [v. Dep’t of Soc. Servs, 436 U.S. 658 (1978)], sub-
 2   departments or bureaus of municipalities, such as the police departments, are not generally
 3   considered “persons” within the meaning of § 1983.”); Nelson v. Cty. of Sacramento, 926
 4   F. Supp. 2d 1159, 1170 (E.D. Cal. 2013) (dismissing Sacramento Sheriff’s Department
 5   from section 1983 action “with prejudice” because it “is a subdivision of a local
 6   government entity,” i.e., Sacramento County); Gonzales v. City of Clovis, No. 1:12–cv–
 7   00053-AWI-SKO, 2013 WL 394522 (E.D. Cal. Jan. 30, 2013) (holding that the Clovis
 8   Police Department is not a “person” for purposes of section 1983); Wade v. Fresno Police
 9   Dep’t, No. 1:09-CV-0599 AWI DLB, 2010 WL 2353525, at *4 (E.D. Cal. June 9, 2010)
10   (finding the Fresno Police Department to not be a “person” under section 1983). Therefore,
11   Plaintiff cannot pursue any § 1983 civil rights claims against the San Diego Police
12   Department.
13         To the extent Plaintiff intends to assert a claim against the City of San Diego itself,
14   his allegations are also insufficient. A municipal entity is liable under section 1983 only if
15   Plaintiff alleges his constitutional injury was caused by employees acting pursuant to the
16   municipality’s policy or custom. Mt. Healthy City Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S.
17   274, 280 (1977); Monell, 436 U.S. at 691; Villegas v. Gilroy Garlic Festival Ass’n, 541
18   F.3d 950, 964 (9th Cir. 2008). The City of San Diego may not be held vicariously liable
19   under section 1983 simply based on allegedly unconstitutional acts of its employees. See
20   Board of Cty. Comm’rs. v. Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691 (“[A]
21   a municipality cannot be held liable solely because it employs a tortfeasor.”); Jackson v.
22   Barnes, 749 F.3d 755, 762 (9th Cir. 2014). Instead, the municipality may be held liable
23   “when execution of a government’s policy or custom . . . inflicts the injury.” Monell, 436
24   U.S. at 694.
25         Finally, Plaintiff may not use the Civil Rights Act, 42 U.S.C. § 1983, as a vehicle by
26   which to enjoin ongoing state criminal proceedings. Federal courts may not interfere with
27   ongoing state criminal, quasi-criminal enforcement actions, or in civil “cases involving a
28   state’s interest in enforcing the orders and judgments of its courts,” absent extraordinary
                                                   7
                                                                                            19cv952
 1   circumstances. See Younger v. Harris, 401 U.S. 37, 43–54 (1971); Sprint Commc’ns, Inc.
 2   v. Jacobs, 571 U.S. 69, 77 (2013); Cook v. Harding, 879 F.3d 1035, 1039 (9th Cir. 2018),
 3   pet. for cert. filed, (U.S. April 30, 2018) (No. 17-1487); ReadyLink Healthcare, Inc. v. State
 4   Comp. Ins. Fund, 754 F.3d 754, 759 (9th Cir. 2014).
 5          A court may consider sua sponte whether Younger abstention should be invoked at
 6   any point in the litigation. H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613 (9th Cir.
 7   2000); Augustin v. Cty. of Alameda, 234 Fed. Appx. 521 (9th Cir. 2007)); Salmons v.
 8   Oregon, No. 1:17-CV-01104-MC, 2017 WL 3401270, at *5 (D. Or. Aug. 8, 2017).
 9   Abstention is proper regardless of whether the applicant seeks declaratory relief, injunctive
10   relief, or damages. See Mann v. Jett, 781 F.2d 1448, 1449 (9th Cir. 1986) (“When a state
11   criminal prosecution has begun, the Younger rule directly bars a declaratory judgment
12   action” as well as a section 1983 action for declaratory relief and damages “where such an
13   action would have a substantially disruptive effect upon ongoing state criminal
14   proceedings.”); Gilbertson v. Albright, 381 F.3d 965, 984 (9th Cir. 2004) (en banc)
15   (Younger abstention applies to actions for damages as it does to declaratory and injunctive
16   relief).
17          Here, Plaintiff alleges his San Diego criminal proceedings commenced as the result
18   of his arrest on June 27, 2018 and are still ongoing at the time he filed his Complaint. (See
19   Compl. at 10.) State proceedings are deemed ongoing until appellate review is completed.
20   See Gilbertson, 381 F.3d at 969 n.4 (citation omitted); Huffman v. Pursue, 420 U.S. 592,
21   608 (1975) (“[A] necessary concomitant of Younger is that a party . . . must exhaust his
22   state appellate remedies before seeking relief in the District Court.”).
23          There is no question that whatever the specific nature of Plaintiff’s current criminal
24   charges, they implicate important state interests, and “involve [the] state’s interest in
25   enforcing orders and judgments of its courts.” Sprint, 134 S. Ct. 593–94; ReadyLink, 754
26   F.3d at 759. Specifically, Plaintiff claims that his arrest was “unlawful” and a violation of
27   his constitutional rights. (See Compl. at 7.) These are the type of claims and relief the state
28   courts afford an adequate opportunity to raise on direct appeal, or via a writ of mandate in
                                                    8
                                                                                             19cv952
 1   the state’s courts. See San Jose Silicon Valley Chamber of Commerce Political Action
 2   Comm. v. City of San Jose, 546 F.3d 1087, 1095 (9th Cir. 2008); Clark v. Lassen Cnty
 3   Justice Court, 967 F.2d 585 at *1 (9th Cir. 1992) (sua sponte dismissing federal civil action
 4   challenging state court’s bail determinations as frivolous pursuant to 28 U.S.C. § 1915(d)
 5   [currently codified at 28 U.S.C. § 1915(e)(2)(B)(i)] as barred by Younger). Because “only
 6   in the most unusual circumstances is a defendant entitled to have federal interposition by
 7   way of injunction . . . until after the jury comes in, judgment has been appealed from and
 8   the case concluded in the state courts,” Drury v. Cox, 457 F.2d 764, 764-65 (9th Cir. 1972),
 9   Younger abstention is required here. ReadyLink, 754 F.3d at 759; see also Rivera v. Gore,
10   No. 3:17-CV-02225-WQH-NLS, 2018 WL 1001252, at *6 (S.D. Cal. Feb. 21, 2018) (sua
11   sponte dismissing pretrial detainee’s § 1983 claims requesting the “dismissal” of an
12   ongoing criminal proceeding and the “reduction of the bail” on Younger abstention
13   grounds).
14           For the foregoing reasons, Plaintiff’s case must be dismissed sua sponte based on
15   his failure to state a claim upon which Section 1983 relief may be granted. See 28 U.S.C.
16   § 1915(e)(2)(B)(ii); § 1915A(b)(1); Lopez, 203 F.3d at 1126–27; Wilhelm, 680 F.3d at
17   1121.
18                                  CONCLUSION & ORDER
19           For the reasons explained, the Court:
20           1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
21   (ECF No. 5).
22           2.    DIRECTS the Watch Commander of the SDCJ, or their designee, and any
23   “agency having custody” of Plaintiff to collect from his trust account the $26.50 initial
24   partial filing fee assessed by the Order, and to garnish the remainder of the $350 filing fee
25   owed in this case in monthly payments from his account in an amount equal to twenty
26   percent (20%) of the preceding month’s income and forwarding those payments to the
27   Clerk of the Court each time the amount in the account exceeds $10 pursuant to 28 U.S.C.
28   § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME
                                                     9
                                                                                           19cv952
 1   AND NUMBER ASSIGNED TO THIS ACTION.
 2         3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Watch
 3   Commander, San Diego Central Jail, 1173 Front Street, San Diego, California 92106.
 4         4.    DISMISSES Plaintiff’s Complaint for failure to state a claim upon which
 5   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). Because the
 6   Court finds that Younger abstention applies, the Court DENIES LEAVE TO AMEND as
 7   futile. See Clark v. Superior Court of Cal., No. 3:19-cv-00141-LAB-LL, 2019 WL
 8   1114881, at *5 (S.D. Cal. Mar. 11, 2019) (denying pro se inmate leave to amend as futile
 9   when complaint was barred by Younger abstention); Davis v. Mendes, No. 13-CV-1817
10   BEN RBB, 2014 WL 1744137, at *3 (S.D. Cal. Apr. 30, 2014) (denying leave to amend as
11   futile when prisoner’s Section 1983 claims were subject to dismissal under § 1915(e)(2)
12   and § 1915A based on absolute immunity and Younger abstention).
13         IT IS SO ORDERED
14   DATED: June 11, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
                                                                                      19cv952
